Concurring Opinion by
Mr. Chief Justice Bell:
I join in the majority Opinion by Justice Roberts.
I believe that each retirement or pension Act should have two requirements—(1) years of service and (2) a provision for a minimum retirement age. However, this is unfortunately a matter for the Legislature or for a legislative body and not for the Courts, which the dissenting Opinion overlooks. Moreover, Justice Cohen fails to properly analyze and unwittingly overlooks the crucial distinguishing facts in each and all of the cases cited in the footnote to his dissenting Opinion, namely, that those cases arose out of a statute or ordinance which contained a provision for a retirement age, and references in those Opinions to retirement age were pertinent and appropriate to the statute or ordinance involved and must be so considered and restricted. This distinction is made crystal clear by the statement in the majority Opinion in which Justice Roberts aptly said: “Appellants rely quite heavily upon a statement contained in Altieri v. Allentown Officers’ and Employees’ Retirement Board, 368 Pa. 176, 181, 81 A. 2d 884, 886 (1951) that a retirement system ought to bear some reasonable relation to the length of the public service of the recipients and also to the age of its beneficiaries. This reference to the age of the beneficiaries was intended to apply and must be limited to retirement systems under the Act or Acts which expressly or impliedly have such a requirement.”
With respect to the Constitutionality of two bylaws, if Justice Cohen is correct in his implication that they might violate Article III, Section 18 of the Constitution, then every retirement Act and every pen*77sion Act wbieb does not contain, inter alia, requirements as to a minimum retirement age as a condition precedent for eligibility, and every Act for the relief of the poor* would be unconstitutional.

 See Com. ex rel. Schnader v. Liveright, 308 Pa. 35, 161 Atl. 697, which sustained the Constitutionality of the Act.